Citation Nr: 1217656	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  10-35 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Christine Coronado, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. The Veteran had a hearing before the undersigned in January 2012 and the transcript is of record.

The RO, within the September 2009 rating decision, reopened the claim and denied it on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnete v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims). Thus, the issues on appeal have been characterized as shown above.


FINDINGS OF FACT

1.  An April 2006 rating decision, in pertinent part, denied service connection for bilateral sensorineural hearing loss, finding no evidence of current hearing loss as defined by VA regulations. 

2.  The Veteran did not timely perfect an appeal of the April 2006 rating decision and the decision is now final.  

3.  Evidence received since the final April 2006 decision is new and material and raises a reasonable possibility of substantiating the claim.

4.  The preponderance of the evidence of record indicates currently diagnosed bilateral sensorineural hearing loss is related to military service.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2011).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

The VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the favorable action taken by the Board, any defects with respect to the duties of notice or assistance is non-prejudicial.

New and Material Evidence (Hearing Loss)

The Veteran's claim was previously denied in an April 2006 rating decision because there was no current medical evidence indicating the Veteran had a hearing loss disability as defined by VA regulations.  See 38 C.F.R. § 3.385.

Except as provided in Section 5108 of this title, when the RO disallows a claim, the claim may not thereafter be reopened and allowed and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.   Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a),

Since April 2006, the Veteran has submitted a private audiogram dated June 2009 indicative of bilateral mild to moderate bilateral sensorineural hearing loss, and  a June 2010 VA examination report indicating a current bilateral sensorineural hearing loss as defined by VA regulations.   

This evidence is new, material, goes to the basis of the prior final denial, and raises a reasonable possibility of substantiating the claim.  Accordingly, reopening the claim is warranted.

Service Connection (Hearing Loss)

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran claims his hearing loss is attributable to noise exposure in the military where he served as an artillery battery man routinely exposed to acoustic trauma from the firing of artillery pieces without ear protection.

The Veteran's DD-214 confirms his MOS as a field artillery battery man.  The Board finds no reason to doubt the Veteran's description of in-service noise exposure and the description is generally consistent with the known circumstances of his military service.  Acoustic trauma is conceded.  

Service treatment records are silent as to any complaints, treatment or diagnoses of hearing loss.  Audiometric testing on separation is virtually identical to audiometric testing on entrance.  The Veteran's August 1972 entrance examination reveals pure tone thresholds, in decibels, as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
/
5
LEFT
5
5
5
/
15

The Veteran's July 1976 separation examination reveals pure tone thresholds, in decibels, as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
5
LEFT
5
0
0
5
15

Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).   

The Veteran was first diagnosed with hearing loss by private audiologist in June 2009.  The private audiologist diagnosed mild to moderate bilateral sensorineural hearing loss, but did not proffer an opinion with regard to etiology.

The Veteran testified at his hearing before the Board in January 2012 that his hearing gradually worsened through the years, but his most significant exposure to noise was in the military as an artilleryman.  He testified he had no hearing protection and his ears would ache after training exercises.  He said he had post-service occupational noise exposure for over fifteen years in industrial plants, but always wore hearing protection at work and the noise exposure was not nearly as bad as in the military.  

The Veteran was afforded a VA examination in June 2010.  Pure tone thresholds in decibels (db) were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
30
50
60
RIGHT
20
30
35
50
50

The average decibel loss was 41.25 for each ear.  Speech recognition scores were 88 in the left ear and 84 in the right ear.

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Veteran has a current hearing loss disability for VA purposes.

The examiner noted the Veteran's reported history of in-service noise exposure without hearing protection and his 15 years of post-service noise exposure in a factory with hearing protection.  The examiner noted the Veteran's report of tinnitus beginning in service.  

The examiner opined that the Veteran's current hearing loss "is not likely" related to in-service acoustic trauma "given the lack of hearing deterioration at separation." The examiner opined that the Veteran's tinnitus was likely related to service, given the date of onset of the tinnitus and the exposure to loud noise exposure in service.  [Service connection has been granted for tinnitus.]

Interestingly, the examiner's opinion included the Veteran's report of noise exposure while in service and post service, but did not include the Veteran's report of no hearing protection for the former and hearing protection for the later.  

The Board does not find the June 2010 VA opinion persuasive.  While the examiner noted the Veteran's reported noise exposure history, which clearly shows his most relevant noise exposure being during military service, the examiner's opinion disregarded that fact, disregarded the lack of hearing protection in service and the use of hearing protection post service, and based the opinion on the fact that no hearing deterioration was found at discharge from service.  

The mere fact that hearing loss is not demonstrated at separation from service does not preclude service connection if a current disability can be shown related to service.  See Hensley, 5 Vet. App. 155.  The Board accepts the audiometric testing results from the June 2010 examination but assigns no probative value to the opinion of the examining audiologist. 

The Veteran testified his ears would ache after in-service training exercises and he noticed tinnitus right away.  Hearing loss, in contrast, worsened over time.  Although he readily acknowledged post-service occupational noise exposure, he testified the noise level was nowhere near what he experienced in his military service and he always wore hearing protection at work.   

The Veteran is competent to report on past noise exposure and when his hearing loss started as these are things readily observable to him.  The Board finds no reason to doubt the Veteran's credibility.  See Jandreau, 492 F.3d at 1377; Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Layno, 6 Vet. App. at 469-70; see also 38 C.F.R. § 3.385.  

The evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability; that he was exposed to acoustic trauma in service with no hearing protection; that, while exposed to noise while working in a factory after service, the noise was nowhere near what he was exposed to during service and he wore hearing protection; and that his hearing loss has gradually worsened over time.  

There is no probative evidence against a finding that the Veteran's current hearing loss was caused by acoustic trauma in service and service connection is warranted. 


ORDER

As new and material evidence has been submitted, the issue of entitlement to service connection for bilateral sensorineural hearing loss is reopened; to that extent the claim is granted.

Entitlement to service connection for bilateral sensorineural hearing loss is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


